UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
-------------------------------------------------------
                                                      :
UNITED STATES OF AMERICA                              :
ex rel. Harry Barko,                                  :         CASE NO. 1:05-CV-01276
                                                      :
                  Plaintiff,                          :
                                                      :
vs.                                                   :         OPINION & ORDER (AMENDED)
                                                      :         [Resolving Doc. No. 138]
HALLIBURTON COMPANY, et al.,                          :
                                                      :
                  Defendants.                         :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        In this qui tam action, Defendants Kellogg Brown & Root Services, Inc., KBR Technical

Services, Inc., Kellogg, Brown & Root Engineering Corporation, Kellogg, Brown & Root

International, Inc., and Halliburton Company (collectively, “KBR”) move this Court to file Exhibit

3 to their Opposition to Relator’s Motion to Compel under seal.

        While the Court has discretion to seal filings where appropriate, “the general presumption

[is] that court documents are to be available to the public.”1/

        The Court’s earlier order allowed the parties to designate as “confidential” documents they

deem confidential. After reviewing Exhibit 3 and weighing the factors, the Court finds the

Defendants’ interest does not outweigh the strong presumption in favor of public access to judicial




         1/
          In re Pepco Employment Litig., No. 86–0603, 1992 WL 115611, at *5–7 (D.D.C. May, 8 1992).

                                                          -1-
Case No. 1:05-CV-01276
Gwin, J.

proceedings.2/ The Court notes Defendants admit that they do not consider the information to be

confidential.

         Thus, the Court thus DENIES the Defendants’ motion to file Exhibit 3 to their Opposition

to Relator’s Motion to Compel under seal.

                  IT IS SO ORDERED.


Dated: February 21, 2014                                          s/       James S. Gwin
                                                                  JAMES S. GWIN
                                                                  UNITED STATES DISTRICT JUDGE




         2/
           “These factors include: (1) the need for public access to the documents at issue; (2) the extent to which the
public had access to the documents prior to the sealing order; (3) the fact that a party has objected to disclosure and the
identity of that party; (4) the strength of the property and privacy interests involved; (5) the possibility of prejudice to
those opposing disclosure; and (6) the purposes for which the documents were introduced.” See Johnson v. Greater Se.
Cmty. Hosp. Corp., 951 F.2d 1268, 1277–78 (D.C.Cir.1991).

                                                           -2-